Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 11-26-2019 under amendments and request for reconsideration, which have been placed of record in the file. Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 04-16-2021 to amend independent claims to expedite allowability of the instant application. Claims 1-11 are pending per Examinee Amendments.

Interview summary
Examiner called Applicant’s representative 04-14-2021 and mentioned to applicant’s representative the preliminary search provided a prior art maps to independent claims 1 and 4 limitations and discussed possible amendments per Applicant’s disclosure; pre-grant publication 20150042698 page 2, paragraphs 26, 31 to overcome all the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB. Applicant’s representative agreed to the amendments. Applicant’s representative E-mailed the amendments amending independent claims 1 and 4 as well as for further clarification added dependent claims 9-11. Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William W. Schaal on 04-16-2021.
The application has been amended as follows: 
In the Claims
1.	(Currently Amended)	An information processing apparatus comprising:
a display portion including 
an illuminance sensor configured to [[s]] an ambient brightness of the display screen at a first interval; and
a controller communicatively coupled to the illumination sensor, the controller being configured to shift  the illuminance sensor to a state in which the illuminance sensor measures the ambient brightness at a second interval which is longer than the first interval when ambient brightness exceeds a prescribed illuminance value, 
wherein the illuminance sensor to store an illuminance value representative of the ambient brightness within a buffer accessible to an operating system, the operating system being configured to access the buffer and automatically adjust the ambient brightness of the display screen based on the illuminance value.

2.	(Original)	The information processing apparatus of Claim 1,
wherein the illuminance sensor is shifted to a power saving mode when the ambient brightness is not lower than a predetermined threshold.

3.	(Original)	The information processing apparatus of Claim 2,
wherein a screen illuminance of the display screen is changed based on the ambient brightness, and
wherein the predetermined threshold corresponds to a value of the ambient brightness at which the screen illuminance reaches an upper limit thereof.

4.	(Currently Amended)	An information processing method, comprising:
preparing an information processing apparatus including a display portion including configured to [[s]] an ambient brightness of the display screen;
measuring the ambient brightness of the display screen at a first interval by the illuminance sensor; and
shifting, by a controller, the illuminance sensor to a state in which the illuminance sensor measures the ambient brightness at a second interval which is longer than the first interval when  the ambient brightness exceeds a prescribed illuminance value,
wherein the illuminance sensor to store an illuminance value representative of the ambient brightness within a buffer accessible to an operating system, the operating system being configured to access the buffer and automatically adjust the ambient brightness of the display screen based on the illuminance value.

5.	(Original)	The information processing method of Claim 4,


6.	(Original)	The information processing method of Claim 5,
wherein a screen illuminance of the display screen is changed based on the ambient brightness, and
wherein the predetermined threshold corresponds to a value of the ambient brightness at which the screen illuminance reaches an upper limit thereof.

7. (Currently Amended) The information processing apparatus of Claim 1,
wherein the controller includes a processor electrically connected to the illumination sensor, and executing [[an]]the operation system to read a value of the ambient brightness from the illumination sensor , and
wherein the operation system cause the processor to read the value of the ambient brightness at the second interval based on whether or not substantially same values of the ambient brightness has been read a predetermined number of times.

8. (Previously Presented) The information processing apparatus of Claim 7,
wherein the operating system cause the processor to select one interval among the first interval and the second interval time.

9. (New)  The information processing apparatus of Claim 1, wherein the controller includes a sensor microcomputer.

10. (New)  The information processing apparatus of Claim 9, wherein the sensor microcomputer sends a signal to the operating system when the illuminance value is stored within the buffer.

11. (New)  The information processing apparatus of Claim 10, wherein the signal is an interrupt.

Response to Amendment
The amendment filed 11-26-2019does not introduce any new matter into the disclosure. The added material is supported by the original disclosure. Applicant has added dependent claims 7 and 8 for further clarification. Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 04-16-2021 to amend independent claims1 and 4 to expedite allowability of the instant application. Applicant’s representative has E-Mailed the Examiner amendments. 

Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 04-16-2021 to amend independent claims to expedite allowability of the instant application. Applicant’s representative has E-Mailed the Examiner amendments. Applicant arguments filed on 11-26-2019 with Examiner amendments of 04-16-2021under remark regarding allowable limitations “a controller communicatively coupled to the illumination sensor, the controller being configured to shift the illuminance sensor to a state in which the illuminance sensor measures the ambient brightness at a second interval which is longer than the first interval when the ambient brightness exceeds a prescribed illuminance value, wherein the illuminance sensor to store an illuminance value representative of the ambient brightness within a buffer accessible to an operating system, the operating system being configured to access the buffer and automatically adjust the ambient brightness of the display screen based on the illuminance value” are persuasive; as after further extensive search and consideration, independent claims 1 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s representative has authorized examiner to do examiner amendments per Applicant’s approval during telephone interview on 04-16-2021 to amend independent claims to expedite allowability of the instant application. Applicant’s representative has E-Mailed the Examiner amendments.  Applicant’s arguments filed on 11-26-2019 with Examine amendments of 04-16-2021are convincing. The prior arts of Nagata Keizo (US 20110310073 A1) in view of II Ho Kim et al. (US 20140184577 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a controller communicatively coupled to the illumination sensor, the controller being configured to shift the illuminance sensor to a state in which the illuminance sensor measures the ambient brightness at a second interval which is longer than the first interval when the ambient brightness exceeds a prescribed illuminance value, wherein the illuminance sensor to store an illuminance value representative of the ambient brightness within a buffer accessible to an operating system, the operating system being configured to access the buffer and automatically adjust the ambient brightness of the display screen based on the illuminance value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-17-2021